OPINION AND ORDER
JAMES M. BURNS, Chief Judge.
These are more of Harry Franklin’s “Cases”. Earlier, on May 25, 1983, I issued a comprehensive Opinion and Order disposing of some 64 cases. Franklin v. State of Oregon, 563 F.Supp. 1310 (D.C.Or. 1983). All of his cases were dismissed except 82-039, a habeas case, and 82-038 and 82-053, which arguably, could be said to contain colorable allegations of violations of constitutional rights. Further, I ordered that this court would “accept for filing from Franklin only 6 in forma pauperis law suits in each 12 month period.” I now deal with the various items which Franklin has sent in since that time. I dispose of these matters as follows:
1) This document1 received by the Clerk’s office on June 27, 1983, bears the caption:
“In the U.S. Circuit Court Portland, Oregon “St.” Harry Franklin,
Plaintiff, Civil No. 6.22.83-H.F.
False Statements Violations vs. of 1st and 4th U.S. Const.
Amendments
Judge James Burns, Affidavit and Motion
Defendant.”
Franklin, apparently bedazzled by his self-canonization, must have believed that he was entitled (or required), by theology or otherwise, to resort to a higher court for vindication of those of his rights which he believed I had violated by the May 25 Order.
Shortly afterwards, Franklin had some “saintly” second thoughts. In a document entitled “Motion to Amend & Affidavit” signed “ ‘St.’ Harry Franklin, Attorney Pro Se 6.29.83”, and received by the Clerk on July 5, 1983, Franklin stated:
I
“Plaintiff realizes now, that he listed the wrong defendant in the case as # above, so
II
Plaintiff motions this Court to amend, naming
III
The U.S. Attorney General x_ (name unknown) for the United States of America, and President Reagan and to dismiss the name Judge Burns.
AFFIDAVIT
Plaintiff realizes that Judge Burns would naturally be judged Immune. So President Reagan and/or his attorney are Heads of State, and I therefore use them as the sued parties: for Burns wrongdoings.
Again this document was captioned “U.S. Circuit Court.” ”
These documents will be transmitted to the Clerk’s office of the Court of Appeals in San Francisco.2
*14872) On August 8, 1983, Franklin mailed to the Court a complaint naming the State of Oregon, Mr. Frohnmayer as defendants plus “Oregon State Legislatives” President of. This bears the characterization of “Unjust Legislation.” In it Franklin refers to.himself variously as “Shotgun Harry” or “Vigilante Shotgun Harry.” He asks for 10 billion dollars and 5 billion dollars in punitive damages. This complaint, rambling as usual, seems to be a diatribe against the legislative scheme involving drunk driving laws, breathalyzers and the like. It is filed, as No. 83-1712, treated as the first of Franklin’s six free lawsuits for the period May 25, 1983 to May 25,1984, and is dismissed as frivolous, and for the other reasons set forth in my May 25, 1983 Order concerning other similar lawsuits.
3) Franklin’s next offering (which will be filed and given No. 83-1713) was dated August 23,1983, and received by the Clerk on August 29, 1983. Franklin sues the State and Attorney General Frohnmayer, characterizing his claim as one of “Undue Restraint [and] Undue Loss of Freedom’s [sic] by over 5 years in Prison.” This is another set of rambling and confused allegations. Arguably, they might amount to allegations which would warrant habeas relief, if proven. He does, however, ask for damages — $3,000 per day for every day in custody since his arrest on February 15, 1978, plus $1 million in punitive damages. To the extent these are habeas allegations, they may be pursued, if Franklin wishes, in his comprehensive habeas case, No. 82-039. To the extent this is a damage action, it is dismissed as frivolous, and repetitious, at least to .the extent that it is not unintelligible. This is his second of the allowable six lawsuits.
4) The next offering is a document signed 9-4-83, mailed on 9-16-83 and received by the Clerk on 9-19-83. It is a suit against the “Muscular Dystrophy Association Manager, of Oregon [and] Rudy Jan-zen of Salem, Oregon State Police Commissioner” and the claim is characterized as “Unlawful Use of an Interstate 5 Highway in State of Oregon.” This is unusually bizarre and mysterious, even for Franklin. Apparently, sometime this summer a group sought to raise money for the Muscular Dystrophy Association by rolling a keg of beer from Salem to Portland, based upon the fact that philanthropically inclined citizens will contribute a specified number of dollars for each mile that is traversed. Franklin is bothered by this, according to his allegations, since he says that the state’s highways are for motor vehicles, not for “dancing on or not for rolling Keggs [sic], or the like for money collections.” All this, he says, is a waste of taxpayers money (including his), and causes a traffic hazard which disturbs him “mentally and/or physically.” He asks for $100,000 general and $100,000 punitive damages. This “case will be filed, given number 83-1714. It is dismissed as frivolous. This is his third allowable free lawsuit.
5) This offering .is captioned as being filed in the “U.S. Circuit Court, Portland, Oregon” (see paragraph 1 above). It was dated and mailed October 27, 1983, and received by the Clerk on October 31, 1983. It purports to be a lawsuit against The United States, the Attorney General of the United States and John Doe. It contains rambling assertions which complain of Judge Hogan’s failure to order his release from prison. This will also be forwarded to the Clerk’s office in San Francisco.
6) This offering was dated October 24, 1983, but not received until November 2, 1983. In it he sues his old favorites, Warden Hoyt Cupp and Scott McAlister, the Assistant Attorney General who has represented Cupp and the State of Oregon in these matters. This lawsuit is headed “Unconstitutional Attempt of Double Jeopardy.” He complains that the defendant (in case 82-039, the habeas case that he was allowed to maintain under my May 25 Order) “did attempt to bring back said number case unconstitutionally, which would make a double jeprety [sic]”. He asks for $100,000 general and $100,000 punitive damages. He also adds this “note”:
After this is servered [sic] on Deffendents. [sic] the plaintiff wishes to let it *1488be known for quick cash, The plaintiff would consider settling this complaint, out of Court. Which may also save the States face.
This case will be given number 83-1715, and filed. It is dismissed as frivolous. This is his fourth free lawsuit. To employ a football metaphor, this is now the “two-lawsuits-left” warning.
7) To the extent that allegations in 83-1713, and 83-1715 may arguably sound in habeas, copies will be transmitted to Judge Hogan for evaluation as a part of 82-039, Franklin’s habeas case.
8) Two additional items have recently been mailed to the District Court, (received on November 2 and November 8, 1983). Each is captioned “U.S. Circuit Court, Portland, Oregon.” The first, entitled “Habeas Corpus” seems to be a lawsuit against Judge Hogan, complaining about the way in which he is handling, or not handling his habeas case, No. 82-039. The second, entitled “Mandamas [sic]” names me, Robert Christ and Don Roberts as defendants. Mr. Christ is Clerk of this Court, and Mr. Roberts, one of his deputies, serves as my courtroom Deputy Clerk. He says we won’t answer his mail, or motions. I would dismiss this case if it were filed in this Court, Ronwin v. State Bar of Arizona, 686 F.2d 692, at 701 (9th Cir. 1982). I send it along to the Court of Appeals in San Francisco, together with items (1) and (5) above.
IT IS SO ORDERED.

. This is typical of the material that Franklin sends in. He chooses to use his own numbering system, .namely, the date when he signs the document and starts it on its way to the courthouse. Even though Franklin himself emphasized the word “circuit” by underlining it, neither my clerk nor I noticed that at the time the documents arrived in late June. It was marked, tentatively, “First Free Suit” and laid aside, for further examination. Included in the material received were U.S. Marshals Form 285 (Instructions for service of process), plus an original and copy of a summons addressed to me. This “summons" bore the same "Plaintiffs No. # 6.22.83. H.F.,” but also bore the caption of "U.S. District Court for the District of Oregon” (emphasis mine).


. The materials sent in by Franklin on 6-22-83 also included a document (bearing the caption of U.S. Circuit Court) entitled "To Editor — Fair Warning — Open Letter to the Judges.” In this missive, Franklin seeks to invoke both "God’s Law” and "Vigilante Law”, and purports to quote from the Bible as follows: “‘A Bastard shall not enter into the Congregation of God’. See Jeremiah 23 Chapter, 1st or 2nd Verse.” Perhaps this was included because of the fact that to his June 22 document, Franklin had attached a copy of an editorial in The (Portland) Oregonian which discussed the problem of sham lawsuits. I have not forwarded this copy to the paper. For all I know, it may have received the original.